Chipman, Ch. J.
delivered the opinion of the Court. Judge Farrand did not give an opinion, having been of counsel in the case.
This case must be decided upon the special verdict, which is very briefly drawn up. The general questions are — 1. Is there a sufficient finding to support the judgment rendered for the plaintiff in the Court below ? — 2. Upon this finding ought the judgment to have been rendered for the defendant? — 3. Is the verdict so defective that there ought to have been a venire de novo ? The verdict first finds a title in the intestate, Charles Brewster, to one hundred acres of land in the township of Georgia, and then states the manner in which the claim of the plaintiff below, administratrix, is made out through the intestate, to the Lot in question, by virtue of that title and a division of lands in Georgia by the proprietors.
The Court are of opinion that there is a sufficient finding to warrant a judgment for the plaintiff'below, if the division be found valid, for the defendants, if it be invalid. The Court are also of opinion that a sufficiently valid division is found; certainly against all who are strangers, having no proprietary interest in the town; and even against every proprietor whose rights have not been violated in the very matter in contest.
*150It has long been decided by the Courts in this State, and the dccisions ought never to be disturbed, that no stranger shall be. permitted to call in question the legality of a proprietary division; nor shall a proprietor be permitted to do so, unless he can shew his rights to have been violated as before mentioned, nor even in that case, if it shall appear that he has submitted to, and acquiesced in the division made. The question then is, has the verdict found that the defendants below, or either of them, are in a situation, in relation to the Lot in question to contest the validity of the division ? Lewis Stiles is found not to have been the owner of any lands in the town; but that he entered into possession of the premises, and made improvements under Samuel Wells, the father of the two defendants, Samuel and Orange Wells. It is not found that Samuel Wells, the father, had any claim or title to this Lot, or to any lands in Georgia, at the time when Stiles went into possession, or at the time of the proprietary division. ' Therefore, Stiles can have no right, either for himself or for Samuel Wells, the father, to contest the legality of the division in this case.
Samuel and Orange Wells, the two other defendants below, were not strangers, destitute of interest in the division ¿ for it is expressly found by the verdict, that they were the owners of two rights or shares in Georgia, in the right of their father. It is not slated how they became owners, or how they acquired their father’s title, or whether the father was living or dead. But to make any good sense of it, we must understand that they were owners of the rights by a title derived from or through their father — whether by descent or purchase is immaterial. It is further found, that in the proprietary division, Samuel and Grange Wells, the sons, refused to have any lands voted to them in lieu of their drafts, on their rights. This, could they have claimed a right to such vote for this Lot, was clearly an abandonment of such claim. But it does not appear that they had derived from their father any title or claim to the possession or improvements made by Stiles. And it is found that they, in the division of the town, received other lands to the full amount of their two rights or shares. They have therefore, according to the principle laid down, no right in this case to contest the legality of the division, or to contend that the Lot in question was not well severed to Charles Brewster, the intestate-
*151The consequence is, that the judgment of the County Court must be affirmed.